OFFICE    OF THE AlT’ORNEY      GENERAL   OF TEXAS
                          AUSTIN




Bonoroble 8. C. Branson
Comdssioner, Dapartaent of'BenkIng
Austin, reacaa




         lo.hare your le




                                      tho parpose    of
                                      loa of aloptiag
                                      u&or   8.8.    Ho.
                                   6# Aaa of lQaQ*

                      etlag executed by all *took-
                       add oorporatloa.
                      A OertiPied copy OS the reso-
                      the stockboldors of the l&r-
                   & Employee Industzlal Bank,
            adopttfngthe powore provided ior under
            6. E. so. 268.

                '4.   An af+fidavitof all the 6tock-
            holders of the Ksrcbante 0 Employes In-
            dustrial Bank to the effeof that the en-
                                                                       552
Hon.   F*   C.    BmnBon      -   Pago   2




                 tire runruntuf'eei(Lcapital stook of
                 eai&tor~rationaas    eubearS.md and
                 aatua11g p&i in fn aaah.

                        "5. A oert.iPl.oate of the b&r-
                 chDntaE:P~legf3a          kaa.Istria3u~
                 06rtiqrsns.     the   mloption     of the     e&IA-
                 tianal    pev5m     ae pm~idod         for  uear
                 8. B. NO. 268,       b&n&$     it copy    of the
                 aertifloato of authovity esaeutoabg
                 aw.3ae zumd.ng Goszaissioner
                                            of this
                 state,  oereifying mat the ftwahante
                 &&qloyeslnBu8~rXalPFulkis&Puly
                 lriaorpwdi~, snd ds antitled ,*o 8x-
                 eraiso,  not only the   pmer5     granted
                 to it luxler its ol%giat%l    lat%rter,
                 but  Aa adrllffoatbamto, all the
                 pouars proviaoafor under 8. B . 268.
                      'I hare mada the investigation
                 ElYloonolwle that the elltlreanw?mt
                 of tho Ca@81   stock of saU Wank
                 hrrabeen poia in in f'nllin sabh.




                           *I, Has the Ee~haxrbs dtSa-
                             oyoo fndustriElBanlt&i
                           8"
                            eoti?elp aaoptd the a&IS-
                           tonal     or0 proeaea ior
                           and au31"
                                   orieed UrxlQr6. B.
                           No. 088, 46th L5gitialatnre,
                           A&s of the LO&F$8lEtur8of
                           t&m state of TexaSI hJnmaa-
                           tory of hrtiol% 646, 8oQtLon
                           2, Title 18, of the Revimd
                           Giztut-saof Texas?
          %o 4~0 exfube~   the instrilmnts  rzforrd
to in your lottor and attoohod as esllibits thereto,
anrl fIna the sm  to bo in ;xopsr Porn anA =ltogothor
sufficient for the lxqmes   intended.

            This jlepartmnt is of the opi'nion Xcrchantr
:: alployoG Itiustrinl EOICL';hno cffectiooly C.&GptOfi
th0 dt,iG!ULl    pOVol?s FOVidGz  Oti nuthorizod t0 SO-
oallod tirrie Plan Baum Luxler 6. E. 206, 46th Logis-
loeuro.

           The 6epY‘tmnt   is further of tho Opinion
that the kiQrGhE?lt6 & &Jplo3-'oslzdustrinl &ml; having
&opt&I   thOs0 power6  is noe a lo@lly    organize6 bank
u&w    the laws of this Stetz, dth    power, mm&    others,
*to rcoeivo mrm3~ on tl= d~pOsits.a
            Truotin~ t&at m;ic Fill lxlvc ansaerod YGUr
puostions   satlsfectorily, we are




OS-A!H